EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 26, line 1, please delete the second occurrence of “The catheter of claim 1,”.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, 14, 21 and 27, the prior art of record does not disclose or suggest a prosthetic heart valve delivery catheter having integrated embolic protection, wherein the catheter includes a catheter shaft, a self-expanding prosthetic valve disposed on a distal portion of the catheter shaft, an embolic filter disposed on the distal portion of the shaft proximal to the valve, a first retractable member configured to radially constrain the prosthetic valve, a second retractable member configured to radially constrain the embolic filter, in combination with the other claimed elements. The closest prior art included Lafontaine et al. (US 2006/0173490A1) which discloses an embolic filter (450; Fig. 4C) and a prosthetic valve (455) on a distal portion of a catheter shaft but does not disclose first and second retractable members.  Alkhatib (US 2010/0191326A1) discloses a prosthetic valve and an element that may be interpreted as a filter, however, the filter is disposed around a first retractable member as opposed to the distal portion of the shaft (Fig. 16). Alkhatib (US 2010/0286768A1) discloses two retractable sleeves that .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 






/JOCELIN C TANNER/Primary Examiner, Art Unit 3771